195 S.W.3d 528 (2006)
Yolanda RIGGS, Appellant,
v.
NUTRITION AND CHILD SERVICES, Defendant, and
Division of Employment Security, Respondent.
No. WD 66134.
Missouri Court of Appeals, Western District.
July 11, 2006.
Samuel I. McHenry, Kansas City, MO, for Appellant.
Cynthia Ann Quetsch, Jefferson City, MO, for Respondent.
Before HOWARD, P.J., and ELLIS and HARDWICK, JJ. Concurring.

Order
PER CURIAM.
Yolanda Riggs appeals the Labor and Industrial Relations Commission's ("Commission") decision disqualifying her from receiving immediate unemployment compensation *529 benefits on the basis that she left work voluntarily without good cause attributable to her work or employer, Nutrition and Child Services Agency ("NCSA"). In her sole point on appeal, Riggs contends that the Commission erred in affirming the Division of Employment Security Appeals referee's decision that she voluntarily left her employment without good cause related to her work or employer because the facts found by the Commission do not support the award denying her benefits and there was insufficient competent evidence in the record to warrant such a decision by the Division, in that the undisputed evidence showed that she quit her job only after being required to perform illegal actions on the employer's behalf and after finding replacement employment, which was reasonable.
Affirmed. Rule 84.16(b).